MORROW, P. J.
The offense is burglary; punishment fixed at confinement in the penitentiary for a period of three years.
There are no 'complaints of the court’s ruling save that in which the sufficiency of the evidence to support the verdict is challenged. A reading of the evidence leads us to the conclusion that there is no such weakness in it as would warrant this court in annulling the verdict of conviction. Circumstances, as well as direct testimony, show the building to have been broken into and entered. The testimony of the accomplice is direct to the point that he and the appellant entered the building by appellant raising the window; that the guns belonging to one Lindquist were taken from the building and placed in the barn of the appellant. The guns were afterwards found in the barn hidden in the corn and were identified upon the trial both by the accomplice and by the owner. The appellant, in company with the accomplice, was seen near the building at the time that Lindquist left it unoccupied. The burglary occurred at nighttime. There was no defensive evidence introduced.
The judgment is affirmed.